Citation Nr: 1013057	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-32 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to bilateral hearing loss.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
August 1958 and from June 1961 to July 1977.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  Jurisdiction over the Veteran's claim has 
remained with the RO in Pittsburgh, Pennsylvania.

In his October 2006 substantive appeal (VA Form 9), the 
Veteran requested a Board hearing before a Veterans Law 
Judge at the RO (Travel Board hearing).  In October 2006, he 
requested a hearing before a Decision Review Officer at the 
RO instead of the Travel Board hearing.  In April 2007, the 
Veteran cancelled his hearing request.

In July 2008, the Board remanded these matters for further 
development.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is the 
result of in-service noise exposure.

2.  The Veteran's tinnitus is the result of his bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

2.  The criteria for service connection for tinnitus are 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection 
for bilateral hearing loss and tinnitus, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. 
§ 3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that it will not concede 
aggravation unless a baseline for the claimed disability can 
be established prior to any aggravation.  38 C.F.R. 
§ 3.310(b).  Because service connection for tinnitus is not 
being granted on the basis of aggravation, it is not 
necessary to determine which version of the regulation is 
applicable. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, 6 Vet. App. at 469 (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made 
after the evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition thresholds using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  

A November 2004 VA examination report reveals that the 
Veteran has been diagnosed as having bilateral hearing loss 
as defined by VA.  38 C.F.R. § 3.385.  He was also diagnosed 
as having tinnitus.

Furthermore, the Veteran has reported on numerous occasions 
that he was exposed to loud noises associated with military 
aircraft and radar transmitters without the use of hearing 
protection while serving in the Air Force.

The Veteran's DD 214s indicate that his military 
occupational specialties (MOS) were an airframe repairman 
and radar repairman/technician.  In a July 2006 written 
statement (VA Form 21-4138), a fellow serviceman who served 
with the Veteran as a radar repairman stated that he was 
exposed to constant noises of various frequencies associated 
with radar equipment.  Furthermore, the Veteran's service 
treatment records reveal that he was exposed to noise due to 
aircraft maintenance from 1955 to 1958.

The Veteran is competent to report in-service noise exposure 
and his reports are consistent with the July 2006 statement 
provided by a fellow serviceman and the circumstances of his 
service.  Therefore, in-service acoustic trauma is conceded.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling 
condition for which a Veteran seeks service connection must 
be considered on the basis of the places, types, and 
circumstances of his service, as shown by the evidence).  
Thus, there is evidence of current hearing disabilities and 
in-service noise exposure.

As for the etiology of the Veteran's bilateral hearing loss, 
there are conflicting medical opinions.  The Board, 
therefore, must weigh the credibility and probative value of 
these opinions, and in so doing, may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for the evidence it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 29-40 (1994).

The physician who conducted the November 2004 VA examination 
reviewed the Veteran's service treatment records and post-
service medical records, which he interpreted as showing 
that the Veteran had had normal hearing prior to 1968, but 
had some high frequency hearing loss as early as 1968 at 
6000 Hertz bilaterally.  At the time of his discharge in 
1977, he had borderline mild hearing loss at 6000 Hertz, but 
his hearing was normal in all other frequencies.  The 
examiner further noted that the Veteran worked at a steel 
mill after service and audiograms from his employer 
indicated that he had normal to borderline mild hearing loss 
from 2000 Hertz and below.  Overall, due to aging factors, 
health factors, and other considerations, his hearing loss 
progressed over the years since high frequency hearing loss 
was first noted in service.


The mild high frequency hearing loss at 6000 Hertz at the 
time of the Veteran's discharge was slightly more than would 
be anticipated at that frequency based purely on aging 
alone.  During the period from his discharge from service 
until his first hearing test at Wheeling, there was further 
deterioration of his hearing, which was more than would be 
anticipated due to aging factors over that length of time.  
The Veteran experienced the biggest change in his hearing 
during the period since his last audiogram test at Wheeling 
in 1991.  Therefore, the audiologist who conducted the 
November 2004 VA examination opined that the majority of the 
Veteran's bilateral hearing loss was likely ("more likely 
than not") related to aging and was less likely a result of 
his military service.   

In September 2008, same audiologist opined that the 
Veteran's bilateral hearing loss was related to service.  
This opinion was based on a review of the Veteran's claims 
file which revealed that he served in the Air Force for over 
22 years, where he worked in high noise environments with no 
availability to hearing protection until the last few years 
of service.  He reported mild recreational and occupational 
noise exposure and his service treatment records revealed 
that the initial onset of high frequency hearing loss at 
6000 Hertz was in 1975.  Given the documentation within the 
Veteran's service treatment records, his private employment 
records, his statements, and supporting statements, the VA 
physician opined that the Veteran's bilateral hearing loss 
was likely ("as least as likely as not") related to his 
military service.

The VA examiner's 2004 opinion included some findings that 
would suggest that the current hearing loss had its onset in 
service, even while appearing to provide a negative nexus 
opinion.  The same audiologist ultimately concluded in the 
2008 opinion that the current hearing loss was likely 
related to service. 

The audiologist's opinion is based on consideration of an 
accurate history and is supported by a fairly detailed 
rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and 
sufficiently informed).

Although the RO noted that the service treatment records did 
not show hearing loss, the examiner found the findings at 
6000 Hertz. together with the changes during service and the 
in-service noise exposure to be significant.  It is also 
true that service connection can be granted even where a 
disease or disability is not noted in service.  38 C.F.R. 
§ 3.303(d).  In any event, the Board cannot substitute its 
medical judgment for that of medical professionals.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The only medical 
professional to provide an opinion has concluded that the 
current hearing loss is related to noise exposure in 
service.  

As the weight of the evidence indicates that the Veteran's 
bilateral hearing loss is related to his in-service noise 
exposure, service connection must be granted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.   

With regard to tinnitus, the VA audiologist concluded in the 
November 2004 VA opinion that tinnitus was unlikely directly 
related to his military service.  This opinion was based on 
the fact that the Veteran was not able to specifically 
report when it began and there was no evidence of any 
complaints of tinnitus.

The examiner explained the reasons for his opinion and it is 
consistent with the evidence of record, it is entitled to 
substantial probative weight.  See Nieves-Rodriguez, 22 Vet. 
App. at 304.  Therefore, the weight of the evidence 
indicates that the Veteran's tinnitus is not directly 
related to service.

The same examiner concluded in September 2008 that the 
Veteran's tinnitus was likely ("as likely as not") a symptom 
associated with bilateral hearing loss.  This opinion was 
based on the onset and progression of the Veteran's high 
frequency hearing loss and the fact that his service 
treatment records did not reveal any complaints of tinnitus.

As the audiologist explained the reasons for his opinion and 
it is consistent with the evidence of record, it is also 
entitled to substantial probative weight.  Id.      

In light of the fact that the Board is granting service 
connection for bilateral hearing loss and as the weight of 
the evidence is in favor of a conclusion that a link exists 
between the Veteran's tinnitus and his bilateral hearing 
loss and resolving reasonable doubt in his favor, the Board 
concludes that the criteria for service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.303, 3.310. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


